Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed October 26, 2021. Applicant’s reply to the restriction/election requirement of July 26, 2021 has been entered. Claims 8, 10, 21, and 23 have been amended; claims 2-6, 13, 15, 17, 19, 22, 24, 26, 27, 29, 30, 32, 34, 36, 38, and 40-50 have been canceled; and no claims have been newly added. Claims 1, 7-12, 14, 16, 18, 20, 21, 23, 25, 28, 31, 33, 35, 37, and 39 are pending. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2018/035127, filed May 30, 2018 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/512,316, filed May 30, 2017 under 35 U.S.C. 119(e), is acknowledged.
Election/Restrictions
Applicant’s election of Group I, claims 1, 7-9, 12, 14, 16, 18, 20, 21, 23, 25, 28, 31, 33, 35, 37, and 39, is acknowledged. Applicant’s elections of i) “tablet” (e.g. orally-disintegrating tablet) as the species of composition form, and ii) “cross-linked polyvinylpyrrolidone (PVP)” as the species of further constituent are both also acknowledged. The Examiner has determined that claims 1, 7-9, 12, 14, 16, 18, 20, 21, 23, 31, 33, 35, and 39 read on the elected subject matter. 
Accordingly, claims 10, 11, 25, and 28 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on October 26, 2021. Claims 1, 7-9, 12, 14, 16, 18, 20, 21, 23, 31, 33, 35, 37, and 39 are currently under examination in the application. 
Abstract
The abstract is objected to for the following reason:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a method, the abstract should recite the key requisite active steps. 
2. In this case, the abstract makes reference to a method of making a cocrystal comprising aspirin, citric acid, sodium bicarbonate, and L-theanine and recites the key steps as “various steps, including a cocrystallization step”. This does not properly inform the reader of the key technical aspects of the invention which are new to the art.   
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to for the following reason:
1. The expression “an oral disintegrating” should be “an orally disintegrating”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 stipulates in a wherein clause that the dosage form is “an oral disintegrating tablet or an amount of powder”. One of ordinary skill in the art would thus understand that the claim limits the dosage form to “an oral disintegrating tablet” or, alternatively, “an amount of powder”. However, one of ordinary skill in the art cannot definitively ascertain whether or not the “amount of powder” is necessarily orally disintegrating. If the latter is indeed the case, Applicant is advised to amend the claim to e.g. “wherein the dosage form is orally-disintegrating, and further is in the form of a tablet or a powder”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 12, 14, 16, 18, 20, 21, 23, 31, 33, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wiehl et al. (U.S. Patent Application Pub. No. 2007/0048375), in view of Brittain et al. (U.S. Patent Application Pub. No. 2010/0286099).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wiehl et al. disclose a pharmaceutical composition, e.g. tablet, comprising e.g. acetylsalicylic acid (i.e. aspirin), a basic component, and an acidic component. The acetylsalicylic acid is present in the amount preferably of 250-500 mg. The basic component is preferably e.g. sodium bicarbonate, and is present in the amount most preferably of 2-10 mmols (i.e. for sodium bicarbonate, with MW 84 g/mol, this is equivalent to 168-840 mg sodium bicarbonate). The acidic component can be e.g. citric acid, and when citric acid is employed with e.g. sodium bicarbonate, the ratio of citric acid to sodium bicarbonate is not more than 1:3. Hence, at a 1:3 ratio of citric acid to sodium bicarbonate (i.e. 168-840 mg), the amount of citric acid would range from about 56-280 mg. The pharmaceutical composition can further comprise e.g. an amino acid, and can further comprise an additional excipient, such as polyvinylpyrrolidone (PVP) and derivatives thereof (i.e. cross-linked PVP is a well-known PVP derivative routinely employed in pharmaceutical tablets as a binder, stabilizer, and disintegrant) (abstract; paragraphs 0014, 0015, 0019-0024, 0027, 0029, 0038, 0042; Example 7).
Brittain et al. disclose a pharmaceutical composition that can be in the form of e.g. an orally-disintegrating tablet, comprising a water-soluble acetylsalicylic acid-
Ascertsainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Wiehl et al. do not explicitly disclose that the pharmaceutical composition further comprises L-theanine; that the aspirin, citric acid, sodium bicarbonate, and L-theanine can be in the form of a cocrystal; and that the tablet can be an orally-disintegrating tablet. These deficiencies are cured by the teachings of Brittain et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Wiehl et al. and Brittain et al., outlined supra, to devise Applicant’s presently claimed tablet. 
Wiehl et al. disclose e.g. a tablet comprising e.g. 250-500 mg acetylsalicylic acid (i.e. aspirin), 56-280 mg citric acid, 168-840 mg sodium bicarbonate, and polyvinylpyrrolidone (PVP) or a derivative thereof (e.g. cross-linked PVP). Since Brittain et al. disclose that an acetylsalicylic acid-theanine cocrystal is rapidly and completely water-soluble, and thus permits the use of aspirin in e.g. an orally-disintegrating tablet, one of ordinary skill in the art would thus be motivated to employ a cocrystal containing acetylsalicylic acid and theanine in the Wiehl et al. tablet composition, and to formulate 
Moreover, since Brittain et al. disclose that cocrystals can improve the solubility, stability, and dissolution rate, and otherwise generally improve the chemical and physical properties, of active agents; since Brittain et al. disclose that any molecule that can participate in hydrogen bonding is predisposed to formation of cocrystals; and since one of ordinary skill in the art would recognize that both citric acid and bicarbonate can participate in hydrogen bonding, one of ordinary skill in the art would thus be motivated to combine all of the Wiehl et al. actives, i.e. acetylsalicylic acid, citric acid, and sodium bicarbonate, together with the theanine, in a cocrystal, with the reasonable expectation that the resulting cocrystal will improve the solubility, stability, and dissolution rate, and otherwise generally improve the chemical and physical properties, of the active agents. 
In Wiehl et al., example 7 (i.e. the only example that employs both citric acid and sodium bicarbonate), the weight percentage amounts of acetylsalicylic acid, citric acid, and sodium bicarbonate are 500 mg/2160 mg, 180 mg/2160 mg, and 450 mg/2160 mg, respectively, or 23 wt%, 8 wt%, and 21 wt%, which fall within the claimed ranges. Further, in view of Brittain et al., one of ordinary skill in the art would understand to employ about the same amounts of acetylsalicylic acid and theanine in the composition (see examples), and thus one of ordinary skill in the art would be motivated to employ about 23 wt% theanine as well. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/DAVID BROWE/Primary Examiner, Art Unit 1617